             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 1 of 17




 1                                                              The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT TACOMA
 9
10    UNITED STATES OF AMERICA,                             NOS. CR19-5457BHS
                                                                 CR21-46BHS
11                              Plaintiff,
12                       v.
                                                            PLEA AGREEMENT
13    DAVID NATHANIEL HOFFMAN,
14                              Defendant.
15
16
17         The United States of America, by and through Tessa M. Gorman, Acting United
18 States Attorney for the Western District of Washington, and Ye-Ting Woo and Catherine
19 L. Crisham, Assistant United States Attorneys for said District, Defendant David
20 Nathaniel Hoffman and Defendant’s attorney, Thomas Weaver, enter into the following
21 Agreement, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B).
22                 The Charges. Defendant, having been advised of the right to have this
23 matter tried before a jury, agrees to waive that right and enters a plea of guilty to each of
24 the following charges contained in the following Indictments:
25                                                 CR19-5457
26                 a.         Count 1 - Possession of Controlled Substances with Intent to
27         Distribute, in violation of Title 21, United States Code, Section 841(a)(1) and
28         841(b)(1)(C);
     Plea Agreement - 1                                                            UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                    SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                       (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 2 of 17




 1                 b.      Count 2 -Possession of Controlled Substances with Intent to
 2         Distribute, in violation of Title 21, United States Code, Section 841(a)(1) and
 3         841(b)(1)(C);
 4                 c.      Count 3 - Possession of Controlled Substances with Intent to
 5         Distribute, in violation of Title 21, United States Code, Section 841(a)(1) and
 6         841(b)(1)(C);
 7                                             CR21-46
 8                 d.      Count 1 - Assault Resulting in Serious Bodily Injury, in violation of
 9         Title 18, United States Code, Section 113(a)(6).
10         By entering these pleas of guilty, Defendant hereby waives all objections to the
11 form of the charging document. Defendant further understands that before entering any
12 guilty plea, Defendant will be placed under oath. Any statement given by Defendant
13 under oath may be used by the United States in a prosecution for perjury or false
14 statement.
15                 Elements of the Offenses. The elements of the offenses to which
16 Defendant is pleading guilty in the Indictments are as follows:
17                                             CR19-5457
18                 a.      The elements of Possession of Controlled Substances with Intent to
19 Distribute, as charged in Counts 1, 2 and 3, are as follows:
20                         First, the Defendant knowingly possessed a controlled substance;
21                         Second, the Defendant intended to distribute the controlled
22 substance to another person.
23                                             CR21-46
24                 b.      The elements of Assault Resulting in Serious Bodily Injury, as
25 charged in Count 1, are as follows:
26                         First, the Defendant committed an assault against another person;
27                         Second, the assault occurred within the territorial jurisdiction of the
28 United States;
     Plea Agreement - 2                                                            UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                    SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                       (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 3 of 17




 1                         Third, the assault resulted in serious bodily injury to the other
 2 person.
 3                 The Penalties. Defendant understands that the statutory penalties
 4 applicable to the offenses charged in the Indictments to which Defendant is pleading
 5 guilty are as follows:
 6                                             CR19-5457
 7                 a.      For the offense of Possession of Controlled Substances with Intent to
 8 Distribute, as charged in Counts 1, 2, and 3: a maximum term of imprisonment of up to
 9 twenty years; a fine of up to $1 million dollars; a period of supervision following release
10 from prison of up to three years, and a mandatory special assessment of $100 dollars.
11                                             CR21-46
12                 b.      For the offense of Assault Resulting in Serious Bodily Injury, as
13 charged in Count 1: a maximum term of imprisonment of up to ten years; a fine of up to
14 $250,000; a period of supervision following release from prison of up to three years, and
15 a mandatory special assessment of $100 dollars.
16         Defendant understands that supervised release is a period of time following
17 imprisonment during which Defendant will be subject to certain restrictive conditions and
18 requirements. Defendant further understands that, if supervised release is imposed and
19 Defendant violates one or more of the conditions or requirements, Defendant could be
20 returned to prison for all or part of the term of supervised release that was originally
21 imposed. This could result in Defendant serving a total term of imprisonment greater
22 than the statutory maximum stated above.
23         Defendant understands that as a part of any sentence, in addition to any term of
24 imprisonment and/or fine that is imposed, the Court may order Defendant to pay
25 restitution to any victim of the offense, as required by law.
26         Defendant further understands that the consequences of pleading guilty may
27 include the forfeiture of certain property, either as a part of the sentence imposed by the
28 Court, or as a result of civil judicial or administrative process.
     Plea Agreement - 3                                                            UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                    SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                       (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 4 of 17




 1          Defendant agrees that any monetary penalty the Court imposes, including the
 2 special assessment, fine, costs, or restitution, is due and payable immediately and further
 3 agrees to submit a completed Financial Statement of Debtor form as requested by the
 4 United States Attorney’s Office.
 5          Defendant understands that, if pleading guilty to a felony drug offense, Defendant
 6 will become ineligible for certain food stamp and Social Security benefits as directed by
 7 Title 21, United States Code, Section 862a.
 8                 Immigration Consequences. Defendant recognizes that pleading guilty
 9 may have consequences with respect to Defendant’s immigration status if Defendant is
10 not a citizen of the United States. Under federal law, a broad range of crimes are grounds
11 for removal, and some offenses make removal from the United States presumptively
12 mandatory. Removal and other immigration consequences are the subject of a separate
13 proceeding, and Defendant understands that no one, including Defendant’s attorney and
14 the Court, can predict with certainty the effect of a guilty plea on immigration status.
15 Defendant nevertheless affirms that Defendant wants to plead guilty regardless of any
16 immigration consequences that Defendant’s guilty pleas may entail, even if the
17 consequence is Defendant’s mandatory removal from the United States.
18                 Rights Waived by Pleading Guilty. Defendant understands that by
19 pleading guilty, Defendant knowingly and voluntarily waives the following rights:
20                 a.      The right to plead not guilty and to persist in a plea of not guilty;
21                 b.      The right to a speedy and public trial before a jury of Defendant’s
22 peers;
23                 c.      The right to the effective assistance of counsel at trial, including, if
24 Defendant could not afford an attorney, the right to have the Court appoint one for
25 Defendant;
26                 d.      The right to be presumed innocent until guilt has been established
27 beyond a reasonable doubt at trial;
28
     Plea Agreement - 4                                                             UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                     SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                        (206) 553-7970
               Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 5 of 17




 1                 e.      The right to confront and cross-examine witnesses against Defendant
 2 at trial;
 3                 f.      The right to compel or subpoena witnesses to appear on Defendant’s
 4 behalf at trial;
 5                 g.      The right to testify or to remain silent at trial, at which trial such
 6 silence could not be used against Defendant; and
 7                 h.      The right to appeal a finding of guilt or any pretrial rulings.
 8                 United States Sentencing Guidelines. Defendant understands and
 9 acknowledges that the Court must consider the sentencing range calculated under the
10 United States Sentencing Guidelines and possible departures under the Sentencing
11 Guidelines together with the other factors set forth in Title 18, United States Code,
12 Section 3553(a), including: (1) the nature and circumstances of the offenses; (2) the
13 history and characteristics of Defendant; (3) the need for the sentence to reflect the
14 seriousness of the offenses, to promote respect for the law, and to provide just
15 punishment for the offenses; (4) the need for the sentence to afford adequate deterrence to
16 criminal conduct; (5) the need for the sentence to protect the public from further crimes
17 of Defendant; (6) the need to provide Defendant with educational and vocational training,
18 medical care, or other correctional treatment in the most effective manner; (7) the kinds
19 of sentences available; (8) the need to provide restitution to victims; and (9) the need to
20 avoid unwarranted sentence disparity among defendants involved in similar conduct who
21 have similar records. Accordingly, Defendant understands and acknowledges that:
22                 a.      The Court will determine Defendant’s Sentencing Guidelines range
23 at the time of sentencing;
24                 b.      After consideration of the Sentencing Guidelines and the factors in
25 18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
26 maximum term authorized by law;
27                 c.      The Court is not bound by any recommendation regarding the
28 sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
     Plea Agreement - 5                                                              UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                      SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                         (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 6 of 17




 1 range offered by the parties or the United States Probation Department, or by any
 2 stipulations or agreements between the parties in this Plea Agreement; and
 3                 d.      Defendant may not withdraw a guilty plea solely because of the
 4 sentence imposed by the Court.
 5                 Ultimate Sentence. Defendant acknowledges that no one has promised or
 6 guaranteed what sentence the Court will impose.
 7                 Statement of Facts. The parties agree on the following facts. Defendant
 8 admits Defendant is guilty of the charged offenses:
 9                                              CR19-5457
10         Count One:
11               a.    On November 30, 2017, Washington State Department of
12 Corrections (DOC) and United States Marshals Service deputies arrested Defendant for
   an outstanding DOC felony warrant at a residence where Defendant was living in
13 Olympia, Washington. A state search warrant was issued and inside the residence were
14 19.5 grams of methamphetamine, 28.4 grams of heroin, a digital scale, and multiple
   empty baggies with drug residue.
15
16               b.    The Defendant acknowledges that he possessed the heroin,
   methamphetamine, and drug paraphernalia, and that he intended to distribute the
17 controlled substances to other persons.
18
           Count Two
19
                 c.      On January 3, 2019, deputies and officers arrested Defendant in
20 Olympia during a traffic stop for an outstanding DOC felony warrant. Officers conducted
   a search incident to arrest and DOC search of the Defendant and his vehicle. They located
21
   large meth shards in the center console, a small amount of meth in a glass tube stored in a
22 box contained within a backpack, and a large baggie of methamphetamine in the
   Defendant’s waistband.
23
24               d.   During a post-arrest statement, the Defendant admitted that he
   possessed the methamphetamine. In total, 29 grams of methamphetamine was recovered.
25
   Defendant acknowledges that he intended to distribute the methamphetamine to other
26 persons.
27
28
     Plea Agreement - 6                                                        UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                   (206) 553-7970
              Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 7 of 17




 1          Count Three
 2                  e.     On September 30, 2019, a DOC felony arrest warrant was issued for
     the Defendant. On October 21, 2019, officers conducted a traffic stop of the Defendant
 3
     in Shelton, Washington. Defendant attempted to flee from officers, but after a short
 4   pursuit, was stopped. Defendant was arrested on the DOC warrant. A DOC search of
     Defendant’s car resulted in finding various controlled substances and other items,
 5
     including: (a) 72 methylphenidate 27 milligram pills (Schedule II narcotic); (b) two
 6   methylphenidate 18 milligram pills (Schedule II narcotic); (c) 5.3 grams of heroin in a
     baggie; (d) 7.2 grams of methamphetamine; (e) a black digital scale with white crystal
 7
     residue; (f) various other pills, and (g) three improvised explosive devices, specifically, a
 8   pineapple-style grenade, an aerial rocket, and two mortars taped together with clear
     plastic tape. Further analysis of the grenade revealed that it was not an active explosive
 9
     and was stuffed with cotton.
10
                    f.      Regarding the two mortars taped together with clear plastic tape,
11
     these were examined by a Senior Explosive Enforcement Officer with the Bureau of
12   Alcohol, Tobacco, and Firearms (ATF). This examination found that each tube consisted
     of a launch tube containing a black powder lifting charge and smaller cardboard tube
13
     aerial shell containing an explosive powder, that is, perchlorate explosive mixture and
14   pyrotechnic stars. The ATF SEEO concluded that the two tubes had been removed from a
     multi-shoot cake firework that would function by lighting their attached fuse. This would
15
     in turn ignite the black powder lifting charge, expelling the aerial shell and subsequently,
16   after a short delay, ignite the pyrotechnic effect charge causing it to explode. These
     devices were determined by the ATF SEEO to not conform with the standards required
17
     by ATF for exempted Consumer Fireworks as defined in 27 C.F.R., Part 555.141(a)(7),
18   and were explosives as defined under 18 U.S.C. § 841(d) and 18 U.S.C. § 844(j).
19                  f.      On November 19, 2019, the Defendant was transferred into federal
20   custody. Defendant waived his Miranda rights and made statements. He claimed that he
     had ‘firecrackers’ in his car, and they belonged to the registered owner of the vehicle.
21   The Defendant boasted that if they had waited on the day of the arrest, they would have
22   caught him with twenty pounds of methamphetamine, as he was about to pick up a large
     methamphetamine delivery. The Defendant explained that he split the drugs immediately
23   after receiving them to avoid being caught with large amounts and provided the portions
24   to his ‘partners’ to sell for him.
25               g.    Defendant acknowledges that he possessed the controlled substances
26 seized on October 21, 2019, with the intend to distribute those controlled substances to
   other persons.
27
28
      Plea Agreement - 7                                                          UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      United States v. Hoffman, CR19-5457 BHS
                                                                                   SEATTLE, WASHINGTON 98101
      and CR21-46BHS                                                                     (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 8 of 17




 1         Obstructive Conduct
 2                 h.      On around October 11, 2019, Defendant confronted an individual
     (hereinafter referred to as “Adult Victim 2”) who had worked for him in his criminal
 3
     activities. Defendant told Adult Victim 2 that he/she owned him money. Two days later,
 4   on October 13, 2019, Defendant caused another person to place an improvised explosive
     device on a black Volkswagen Jetta, parked in the driveway of a Thurston County
 5
     residence where Adult Victim 2 was staying. The improvised explosive device detonated,
 6   resulting in damage to the hood of the car.
 7
                   i.       Defendant admits that he planned and facilitated the detonation of
 8 the improvised explosive device on the Volkswagen Jetta, and that he did so in order to
   intimidate Adult Victim 2 and to deter and prevent Adult Victim 2 from providing
 9
   information to law enforcement about Defendant’s criminal activities.
10
                   j.       The remnants of the improvised explosive device were collected,
11
   examined, and analyzed by ATF agents and forensic chemist. The device was deemed to
12 have been made from a Skyrocket and Cake Firework, and the remnants contained
   perchlorate explosive mixture, seeds hulls, and pyrotechnic stars. An ATF SEEO
13
   determined that after the device had been placed on the car, the pyrotechnic fuse was then
14 lit, resulting, after a short delay, in an explosion which produced blast, thermal, and
   fragmentation effects that caused property damage. Further, the ATF SEEO concluded
15
   that the detonated was an improvised explosive bomb, a destructive devicie as defined in
16 26 U.S.C. § 5845(f).
17
                                                CR21-46
18
           Count One
19
20               k.      On April 28, 2020, the Defendant and another individual (hereinafter
   referred to as “Adult Victim 1”) were inmates in the same unit at the Federal Detention
21
   Center (FDC) in SeaTac, Washington. Defendant assaulted Adult Victim 1 and that
22 assault resulted in serious bodily injury to Adult Victim 1.
23
                l.     On April 28, 2020, Defendant asked to speak with Adult Victim 1,
24 and had Adult Victim 1 go into Defendant’s cell with him. Once inside the cell,
   Defendant punched Adult Victim 1 in the face several times, and in the shoulder area.
25
   Adult Victim 1 attempted to block and deflect the punches. Adult Victim 1 was able to
26 back out of Defendant’s cell and tried to run away. But Defendant followed Adult Victim
   1 and continued to punch and hit Adult Victim 1.
27
28
     Plea Agreement - 8                                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                               SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                  (206) 553-7970
              Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 9 of 17




1                  m.     Defendant later told medical staff that he punched Adult Victim 1
     and that his knuckles were sore from punching.
2
3               n.     Adult Victim 1 suffered a split lip, requiring four stitches. His lip is
  disfigured from the injury and he has a lump on the inside of his mouth which has not
4
  resolved. Adult Victim 1 also suffered injury to his ears, with a cut on the lower left ear.
5 He continues to experience intermittent ringing in his ears. Adult Victim 1 also has
  significant anxiety and depression due in part to the assault.
6
7                   o.       The FDC is within the territorial jurisdiction of the United States.
8
            The parties agree that the Court may consider additional facts contained in the
9
     Presentence Report (subject to standard objections by the parties) and/or that may be
10
     presented by the United States or Defendant at the time of sentencing, and that the factual
11
     statement contained herein is not intended to limit the facts that the parties may present to
12
     the Court at the time of sentencing.
13
                    Sentencing Factors. The parties agree that the following Sentencing
14
     Guidelines provisions apply to this case:
15
                    a.      With respect to Counts One through Three in CR19-5457, a base
16
     offense level of 24, pursuant to USSG 2D1.1, because the offense involved between 100
17
     kilograms and 400 kilograms of converted drug weight, and a two-level upward
18
     adjustment, pursuant to USSG 3C1.1, for obstruction of justice, based upon the
19
     detonation of a destructive device.
20
                    b.      With respect to Count One in CR21-46, a base offense level of 14,
21
     pursuant to USSG 2A2.2, and a five-level upward adjustment, pursuant to USSG
22
     2A2.2(b)(3)(B), because the victim sustained serious bodily injury.
23
            The parties agree they are free to present arguments regarding the applicability of
24
     all other provisions of the United States Sentencing Guidelines. Defendant understands,
25
     however, that at the time of sentencing, the Court is free to reject these stipulated
26
     adjustments, and is further free to apply additional downward or upward adjustments in
27
     determining Defendant’s Sentencing Guidelines range.
28
      Plea Agreement - 9                                                            UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
      United States v. Hoffman, CR19-5457 BHS
                                                                                     SEATTLE, WASHINGTON 98101
      and CR21-46BHS                                                                       (206) 553-7970
            Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 10 of 17




 1                 Acceptance of Responsibility. At sentencing, if the Court concludes
 2 Defendant qualifies for a downward adjustment acceptance for acceptance of
 3 responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
 4 greater, the United States will make the motion necessary to permit the Court to decrease
 5 the total offense level by three levels pursuant to USSG §§ 3E1.1(a) and (b), because
 6 Defendant has assisted the United States by timely notifying the United States of
 7 Defendant’s intention to plead guilty, thereby permitting the United States to avoid
 8 preparing for trial and permitting the Court to allocate its resources efficiently.
 9                 Agreed Recommendation Regarding Imprisonment. Pursuant to
10 Federal Rule of Criminal Procedure 11(c)(1)(B), the parties jointly agree that at the time
11 of sentencing, as to each Counts One through Three in CR19-5457, and Count One in
12 CR21-46, the government will recommend a sentence no higher than the high end of
13 advisory Sentencing Guidelines range, as calculated by the Court at the time of
14 sentencing. The parties further agree that at the time of sentencing, the Defendant will
15 recommend a sentence of not less than the low end of the advisory Sentencing Guidelines
16 range, as calculated by the Court at the time of sentencing. Defendant understands that
17 this recommendation is not binding on the Court and the Court may reject the
18 recommendation of the parties and may impose any term of imprisonment up to the
19 statutory maximum penalty authorized by law. Defendant further understands that
20 Defendant cannot withdraw a guilty plea simply because of the sentence imposed by the
21 Court. Except as otherwise provided in this Plea Agreement, the parties are free to
22 present arguments regarding any other aspect of sentencing.
23                 Restitution. Defendant agrees that the Court can order Defendant to pay
24 restitution to the victims of Defendant’s crimes and, in exchange for the agreements by
25 the United States contained in this plea agreement, Defendant agrees that restitution in
26 this case should not be limited to the offenses of conviction. Defendant is aware that the
27 United States will present evidence supporting an order of restitution for all losses caused
28 by all of Defendant’s criminal conduct known to the United States at the time of
     Plea Agreement - 10                                                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                  SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                     (206) 553-7970
            Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 11 of 17




 1 Defendant’s guilty pleas, including any restitution owed to Adult Victim 1 as a result of
 2 the Defendant’s assault, as charged in Count One in CR21-46, and any restitution owed
 3 as a result of the detonation of the improvised explosive bomb for the purpose of
 4 intimidating Adult Victim 2, related to CR19-5457BHS. In exchange for the promises by
 5 the United States contained in this plea agreement, Defendant agrees that Defendant will
 6 be responsible for any order by the District Court requiring the payment of restitution for
 7 such losses.
 8                 a.      The full amount of restitution shall be due and payable immediately
 9 on entry of judgment and shall be paid as quickly as possible. If the Court finds that the
10 defendant is unable to make immediate restitution in full and sets a payment schedule as
11 contemplated in 18 U.S.C. § 3664(f), Defendant agrees that the Court’s schedule
12 represents a minimum payment obligation and does not preclude the U.S. Attorney’s
13 Office from pursuing any other means by which to satisfy the defendant’s full and
14 immediately-enforceable financial obligation, including, but not limited to, by pursuing
15 assets that come to light only after the district court finds that the defendant is unable to
16 make immediate restitution.
17                 b.      Defendant agrees to disclose all assets in which Defendant has any
18 interest or over which Defendant exercises control, directly or indirectly, including those
19 held by a spouse, nominee, or third party. Defendant agrees to cooperate fully with the
20 United States’ investigation identifying all property in which Defendant has an interest
21 and with the United States’ lawful efforts to enforce prompt payment of the financial
22 obligations to be imposed in connection with this prosecution. Defendant’s cooperation
23 obligations are: (1) before sentencing, and no more than 30 days after executing this Plea
24 Agreement, truthfully and completely executing a Financial Disclosure Statement
25 provided by the United States Attorney’s Office and signed under penalty of perjury
26 regarding Defendant’s and Defendant’s spouse’s financial circumstances and producing
27 supporting documentation, including tax returns, as requested; (2) providing updates
28 with any material changes in circumstances, as described in 18 U.S.C. § 3664(k), within
     Plea Agreement - 11                                                          UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                   SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                      (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 12 of 17




 1 seven days of the event giving rise to the changed circumstances; (3) authorizing the
 2 United States Attorney’s Office to obtain Defendant’s credit report before sentencing; (4)
 3 providing waivers, consents or releases requested by the U.S. Attorney’s Office to access
 4 records to verify the financial information; (5) authorizing the U.S. Attorney’s Office to
 5 inspect and copy all financial documents and information held by the U.S. Probation
 6 Office; (6) submitting to an interview regarding Defendant’s Financial Statement and
 7 supporting documents before sentencing (if requested by the United States Attorney’s
 8 Office), and fully and truthfully answering questions during such interview; and (7)
 9 notifying the United States Attorney’s Office before transferring any interest in property
10 owned directly or indirectly by Defendant, including any interest held or owned in any
11 other name, including all forms of business entities and trusts.
12                  c.      The parties acknowledge that voluntary payment of restitution prior
13 to the adjudication of guilt is a factor the Court considers in determining whether
14 Defendant qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a).
15                  Forfeiture of Assets. Defendant agrees to forfeit to the United States
16 immediately Defendant’s right, title, and interest in any and all property, real or personal,
17 that was Defendant agrees to forfeit to the United States, immediately, all of Defendant’s
18 right, title, and interest in any and all property, real or personal, that was used, or
19 intended to be used, in any manner or part, to commit, or to facilitate the commission of,
20 the offenses set forth in Counts One through Three of the Indictment in CR19-5457BHS,
21 and in any property constituting, or derived from, any proceeds Defendant obtained,
22 directly or indirectly, as a result of this offense. This property is subject to forfeiture
23 pursuant to Title 21, United States Code, Section 853(a).
24          Defendant agrees to fully assist the United States in the forfeiture of the above-
25 described property and to take whatever steps are necessary to pass clear title to the
26 United States, including but not limited to: surrendering title and executing any
27 documents necessary to effectuate such forfeiture; assisting in bringing any assets located
28 outside the United States within the jurisdiction of the United States; and taking whatever
      Plea Agreement - 12                                                          UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      United States v. Hoffman, CR19-5457 BHS
                                                                                    SEATTLE, WASHINGTON 98101
      and CR21-46BHS                                                                      (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 13 of 17




 1 steps are necessary to ensure that assets subject to forfeiture are not sold, disbursed,
 2 wasted, hidden, or otherwise made unavailable for forfeiture. Defendant agrees not to
 3 file a claim to any of the above-listed property in any federal forfeiture proceeding,
 4 administrative or judicial, which may be or has been initiated.
 5          The United States reserves its right to proceed against any remaining property not
 6 identified in this Plea Agreement, including any property in or over which Defendant has
 7 any interest or control, if that property constitutes or is derived from proceeds of, or was
 8 used or intended to be used to facilitate, the offenses set forth in Counts One through
 9 Three.
10                 Abandonment of Contraband. Defendant also agrees that, if any federal
11 law enforcement agency seized any illegal contraband that was in Defendant’s direct or
12 indirect control, Defendant consents to the federal administrative disposition, official use,
13 and/or destruction of that contraband.
14                 Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
15 the United States Attorney’s Office for the Western District of Washington agrees not to
16 prosecute Defendant for any additional offenses known to it as of the time of this Plea
17 Agreement based upon evidence in its possession at this time, and that arise out of the
18 conduct giving rise to this investigation. In this regard, Defendant recognizes the United
19 States has agreed not to prosecute all of the criminal charges the evidence establishes
20 were committed by Defendant solely because of the promises made by Defendant in this
21 Plea Agreement. Defendant agrees, however, that for purposes of preparing the
22 Presentence Report, the United States Attorney’s Office will provide the United States
23 Probation Office with evidence of all conduct committed by Defendant.
24          Defendant agrees that any charges to be dismissed before or at the time of
25 sentencing were substantially justified in light of the evidence available to the United
26 States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
27 with a basis for any future claims under the “Hyde Amendment,” Pub. L. No. 105-119
28 (1997).
     Plea Agreement - 13                                                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                  SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                     (206) 553-7970
            Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 14 of 17




 1                 Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
 2 Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
 3 Agreement and Defendant may be prosecuted for all offenses for which the United States
 4 has evidence. Defendant agrees not to oppose any steps taken by the United States to
 5 nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
 6 Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,
 7 Defendant has waived any objection to the re-institution of any charges that previously
 8 were dismissed or any additional charges that had not been prosecuted.
 9         Defendant further understands that if, after the date of this Agreement, Defendant
10 should engage in illegal conduct, or conduct that violates any conditions of release or the
11 conditions of confinement (examples of which include, but are not limited to, obstruction
12 of justice, failure to appear for a court proceeding, criminal conduct while pending
13 sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
14 Probation Officer, or Court), the United States is free under this Plea Agreement to file
15 additional charges against Defendant or to seek a sentence that takes such conduct into
16 consideration by requesting the Court to apply additional adjustments or enhancements in
17 its Sentencing Guidelines calculations in order to increase the applicable advisory
18 Guidelines range, and/or by seeking an upward departure or variance from the calculated
19 advisory Guidelines range. Under these circumstances, the United States is free to seek
20 such adjustments, enhancements, departures, and/or variances even if otherwise
21 precluded by the terms of the Plea Agreement.
22                 Waiver of Appellate Rights and Rights to Collateral Attacks.
23 Defendant acknowledges that, by entering the guilty pleas required by this plea
24 agreement, Defendant waives all rights to appeal from Defendant’s conviction, and any
25 pretrial rulings of the Court, and any rulings of the Court made prior to entry of the
26 judgment of conviction. Defendant further agrees that, provided the Court imposes a
27 custodial sentence that is within or below the Sentencing Guidelines range (or the
28
     Plea Agreement - 14                                                        UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                 SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                    (206) 553-7970
             Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 15 of 17




 1 statutory mandatory minimum, if greater than the Guidelines range) as determined by the
 2 Court at the time of sentencing, Defendant waives to the full extent of the law:
 3                  a.      Any right conferred by Title 18, United States Code, Section 3742,
 4 to challenge, on direct appeal, the sentence imposed by the Court, including any fine,
 5 restitution order, probation or supervised release conditions, or forfeiture order (if
 6 applicable); and
 7                  b.      Any right to bring a collateral attack against the conviction and
 8 sentence, including any restitution order imposed, except as it may relate to the
 9 effectiveness of legal representation; and
10          This waiver does not preclude Defendant from bringing an appropriate motion
11 pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
12 the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.
13          If Defendant breaches this Plea Agreement at any time by appealing or collaterally
14 attacking (except as to effectiveness of legal representation) the conviction or sentence in
15 any way, the United States may prosecute Defendant for any counts, including those with
16 mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
17 Agreement.
18                  Voluntariness of Plea. Defendant agrees that Defendant has entered into
19 this Plea Agreement freely and voluntarily, and that no threats or promises were made to
20 induce Defendant to enter a plea of guilty other than the promises contained in this Plea
21 Agreement or set forth on the record at the change of plea hearing in this matter.
22                 Statute of Limitations. In the event this Plea Agreement is not accepted
23   by the Court for any reason, or Defendant breaches any of the terms of this Plea
     Agreement, the statute of limitations shall be deemed to have been tolled from the date of
24
     the Plea Agreement to: (1) thirty (30) days following the date of non-acceptance of the
25   Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
26   of the Plea Agreement by Defendant is discovered by the United States Attorney’s
     Office.
27
28
      Plea Agreement - 15                                                          UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      United States v. Hoffman, CR19-5457 BHS
                                                                                    SEATTLE, WASHINGTON 98101
      and CR21-46BHS                                                                      (206) 553-7970
            Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 16 of 17




1                  Completeness of Agreement. The United States and Defendant
2 acknowledge that these terms constitute the entire Plea Agreement between the parties,
3 except as may be set forth on the record at the change of plea hearing in this matter. This
4 Agreement binds only the United States Attorney’s Office for the Western District of
5 Washington. It does not bind any other United States Attorney’s Office or any other
6 office or agency of the United States, or any state or local prosecutor.
7          Dated this 13th day of April, 2021.
8
9
                                                 DAVID NATHANIEL HOFFMAN
10
                                                 Defendant
11
12
13                                               THOMAS WEAVER
                                                 Attorney for Defendant
14
15
                                                 s/Todd L. Greenberg
16
                                                 TODD L. GREENBERG
17                                               Assistant United States Attorney
18
19                                               s/Ye-Ting Woo
                                                 YE-TING WOO
20
                                                 Assistant United States Attorney
21
22
                                                 s/Catherine Crisham
23                                               CATHERINE L. CRISHAM
                                                 Assistant United States Attorney
24
25
26
27
28
     Plea Agreement - 16                                                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Hoffman, CR19-5457 BHS
                                                                                  SEATTLE, WASHINGTON 98101
     and CR21-46BHS                                                                     (206) 553-7970
          Case 2:21-cr-00046-BHS Document 17 Filed 04/13/21 Page 17 of 17




 1          20.     Completeness of Agreement. The United States and Defendant
 2 acknowledge that these terms constitute the entire Plea Agreement between the parties,
 3 except as may be set forth on the record at the change of plea hearing in this matter. This
 4 Agreement binds only the United States Attorney's Office for the Western District of
 5 Washington. It does not bind any other United States Attorney's Office or any other
 6 office or agency of the United States, or
 7          Dated this 13 th day of Apri_l,
 8
 9
10                                             DAVID NA1_:!:!AJIEL HOFFMAN

11
12
13                                             THOMAS WEAVER
14                                             Attorney for Defendant

15
16                                             s/Todd L. Greenberg
                                               TODD L. GREENBERG
17                                             Assistant United States Attorney
18
19                                             s/Ye-Ting Woo
20                                             YE-TING WOO
                                               Assistant United States Attorney
21
22
                                               s/Catherine Crisham
23                                             CATHERINE L. CRISHAM
24                                             Assistant United States Attorney

25
26
27
28
     Plea Agreement -17                                                        UNITED STATES ATTORNEY
     United States v. Hoffman, CRI9-5457 BHS                                  700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON9810!
     and CR21-46BHS                                                                   (206) 553-7970
